DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 17/068,433 filed on 10/12/2020 presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/12/2020, 10/13/2020 and 11/05/2021 have been acknowledged and the cited references have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-11, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vadapandeshwara et al. (US 2019/0303207 A1) (hereinafter Vadapandeshwara).

As per claim 1, Vadapandeshwara discloses A computer-implemented method comprising: extracting, by a scheduler, function-tag data associated with a function identified by a deployment request (e.g. Vadapandeshwara: [Abstract] [0002] [Fig. 1] discloses a method includes evaluating execution definition of tasks to identify execution properties.  Each task is associated with respective execution definition.  [0032] discloses execution definition is parsed to identify declarative statements that define execution properties, parameters of execution properties, and/or values of the parameters.  [0021] discloses pipeline module is configured to generate execution pipeline through which tasks will be executed within selected execution environments that are best suited for each task. The pipeline module evaluates the execution definition of the task to identify execution properties.  The execution properties may include memory requirements, a type of execution platform, CPU requirements, the use of a REST service, a type of data being processed, etc.  [Fig. 2] [0026] discloses receiving a request to manage the execution of a run comprising tasks to be performed.  [0036] discloses a first execution definition of a first task is evaluated to identify first execution properties specifying function to execute and resource requirements of the first task.  Also see [0027] [0030]); selecting, by the scheduler, a computing device within a server cluster to host the function based at least in part on a comparison of the function-tag data and host-tag data associated with the computing device (e.g. Vadapandeshwara: [0016] discloses the pipeline module compares and matches execution properties of that task to execution properties of execution environments in order to assign task to certain execution environment.  [0018] discloses the execution properties of tasks are compared and matched to execution properties of execution environments to assign execution environment to execute a certain task.  By performing a matching process and determining which execution environment is better suited to execute a particular task, the pipeline module controls the execution of tasks within the selected execution environments.  [0024] discloses the pipeline module compares the execution properties of the tasks with the execution properties of the execution environments to assign tasks to execution environments that best match each other.  In particular, a task is assigned to an execution environment that provides memory resources, CPU resources, storage resources, security, and/or other execution properties that match requirements for executing the task as indicated by execution properties of that task.  [0034] the pipeline module assigns each task to an execution environment selected from the available execution environments based upon execution properties of the tasks (e.g., best fit, closest match, a match within a threshold, etc.) execution properties of the execution environments.  [0036] discloses the resource requirements and function specified by the first execution properties are compared against execution properties of available resources and functions provided by each execution environment to assign ranks to each execution environment.  [0076] disclose a distributed computing system made up of servers.  A server is a physical computer dedicated to providing data storage and an execution environment to serve the needs of users.) ; and issuing, by the scheduler, an instruction to the computing device, wherein the issuing of the instruction causes an allocation of resources for hosting execution of the function (e.g. Vadapandeshwara: [0018] discloses the execution properties of tasks are compared and matched to execution properties of execution environments to assign execution environment to execute a certain task.  By performing a matching process and determining which execution environment is better suited to execute a particular task, the pipeline module controls the execution of tasks within the selected execution environments.  [0024] discloses the pipeline module assigns tasks to execution environments that best match each other.  In particular, a task is assigned to an execution environment that provides memory resources, CPU resources, storage resources, security, and/or other execution properties that match requirements for executing the task as indicated by execution properties of that task.  The pipeline module controls the execution of each task within its assigned execution environment.  Thus, a suitable execution environment is selected to host execution of a particular task by assigning the selected environment to the particular task.  [0026] discloses the method is performed by the pipeline module by executing instructions associated with generating and controlling an execution pipeline.  [0034] the pipeline module assigns each task to the selected execution environment.).

As per claim 3, Vadapandeshwara discloses The method of claim 1 [See rejection to claim 1 above], further comprising: searching computing resources tag data for host-tag data that most closely matches the function-tag data  (e.g. Vadapandeshwara: [0016] discloses the pipeline module compares and matches execution properties of that task to execution properties of execution environments in order to assign task to certain execution environment.  [0018] discloses the execution properties of tasks are compared and matched to execution properties of execution environments to assign execution environment to execute a certain task.  By performing a matching process and determining which execution environment is better suited to execute a particular task.  [0024] discloses the pipeline module compares the execution properties of the tasks with the execution properties of the execution environments to assign tasks to execution environments that best match each other.  [0034] the pipeline module assigns each task to an execution environment selected from the available execution environments based upon execution properties of the tasks (e.g., best fit, closest match, a match within a threshold, etc.) execution properties of the execution environments.).

As per claim 4, Vadapandeshwara discloses The method of claim 1 [See rejection to claim 1 above], further comprising: identifying an indication of a first rule in the function-tag data that must be enforced when deploying the function (e.g. Vadapandeshwara: [0015-0016] the pipeline module selects particular execution environments from a set of available execution environments to execute certain tasks based upon a degree of matching between execution properties of the execution environments and execution properties of each task. Thus, an execution environment that has resources and functionality tailored for executing a task is assigned to execute that task. [0024] discloses comparing the execution properties of the task with execution properties of the execution environments to assign tasks to execution environments that best match each other.  In particular, a task is assigned to an execution environment that provides memory resources, CPU resources, storage resources, security, and/or other execution properties that match requirements for executing the task as indicated by execution properties of that task. In this way, when execution properties of an execution environment match (e.g., satisfy requirements of) execution properties a task, then the task is assigned to the execution environment.  Thus, the task may only be assigned to a particular execution environment that has the matching requirements of the task.  Also see [0034] [0036] [0047].).

As per claim 5, Vadapandeshwara discloses The method of claim 4 [See rejection to claim 4 above], wherein the first rule in the function-tag data identifies a type of computing hardware that must be available on a computing resource that hosts the function (e.g. Vadapandeshwara: [0024] discloses comparing the execution properties of the task with execution properties of the execution environments to assign tasks to execution environments that best match each other.  In particular, a task is assigned to an execution environment that provides memory resources, CPU resources, storage resources, [type of hardware resources] security, and/or other execution properties that match requirements for executing the task as indicated by execution properties of that task. In this way, when execution properties of an execution environment match (e.g., satisfy requirements of) execution properties a task, then the task is assigned to the execution environment.  Also see [0016-0017] [0021] [0023]).

As per claim 9, Vadapandeshwara discloses The method of claim 1 [See rejection to claim 1 above], further comprising: receiving the request as a deployment request that includes source code for the function, wherein the extracting, by a scheduler, of the function-tag data comprises parsing the deployment request into data segments and detecting the function-tag data in at least one of the data segments (e.g. Vadapandeshwara: [0026-0027] discloses receiving a request to manage the execution of run comprising a plurality of tasks to be performed.  The run definition comprises execution definition of tasks, such as declarative statements describing how tasks are to be executed.  [Fig. 1] [0019-0021] discloses receiving run definition that defines tasks through execution definitions.  The execution definition uses declarative statements to define parameters of a task and how the task is to be executed.  For example, it defines input parameter, output parameters, commands and method to execute, functions to call, services to access, analytical models to use, etc.  The execution properties may include memory requirements, a type of execution platform for task to be executed, CPU requirements, amount of data to be processed, storage location of the data, what functions, computes, and transform will be performed, and/or a variety of other properties relating to the execution of a task.  [0032] discloses the execution definition is parsed using a parser to identify declarative statements that define execution properties, parameters of the execution properties, and/or values of the parameters.  For example, a declarative statement may be parsed to identify a web address of an external service that is to be accessed during execution of the task.  [0016] discloses execution properties extracted from the execution definition may include memory requirements, data security requirements, type of computes/calculations to be executed, types of transforms to be executed, or program code to be executed.  Also see [0025] [0036] [0039] [0058]).

As per claim 10, this is a computer readable storage media claim having similar limitations as cited in method claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

As per claim 11, Vadapandeshwara discloses The computer program product of claim 10 [See rejection to claim 10 above], wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (e.g. Vadapandeshwara: [0090-0091] disclose the described method may be implemented with computer executable instruction. A computer readable storage medium is configured with stored computer executable instructions of an algorithm/executable application that when executed by a machine(s) cause machines(s) to perform the method.  [0026] discloses method associated with controlling an execution pipeline is illustrated. In one embodiment, the method is performed by the pipeline module utilizing various computing resources of the computer, such as the processor for executing instructions associated with generating and controlling an execution pipeline. Memory and/or disks are used for storing data, such as execution properties, execution definitions, data of the execution pipeline, etc. Network hardware is used for communicating data structures and/or other data between the computer and remote computers over a network, such as for communicating data between the pipeline module and the execution pipeline and execution environments, such as remote execution environments.  [0032] discloses a declarative statement may be parsed to identify a web address of an external service that is to be accessed during execution of the task, an input to transmit to the external service, and an expected output data type to receive from the external service.  Also see [0028-0029] [0043] [0055] [0058-0059] [0078] [0096].).

As per claims 14, 15 and 16, these are medium claims having similar limitations as cited in method claims 3, 4 and 9, respectively.  Thus, claims 14, 15 and 16 are also rejected under the same rationale as cited in the rejection of rejected claims 3, 4 and 9, respectively.

As per claims 17, 19 and 20, these are system claims having similar limitations as cited in method claims 1, 3 and 4, respectively.  Thus, claims 17, 19 and 20 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 3 and 4, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Vadapandeshwara in view of Shimojou et al. (US 20170206115 A1) (hereinafter Shimojou).

As per claim 2, Vadapandeshwara discloses The method of claim 1 [See rejection to claim 1 above], further comprising: determining which function is being hosted by the computing device (e.g. [0043] disclose determining a first execution environment for executing a first task and a second execution environment for executing a second task.  [Claim 2] discloses assigning a first task to a first execution environment selected from the set of execution environments and assigning the second task to a second execution environment selected from the set of execution environments.).
Vadapandeshwara does not expressly disclose updating a resource database by adding data indicating that the function is being hosted by the computing device.
However, Shimojou discloses updating a resource database by adding data indicating that the function is being hosted by the computing device (e.g. Shimojou: [0057-0058] [Fig. 7] discloses maintaining storing unit stores/maintains a function connection table containing a service ID, A function name, a server/VM name, etc.  The function name is information that identifies the function and the server/VM name is information indicating a device to which the function is installed (execution device information).  The NFVO adds a new service, after resources for the service are reserved, and generates the function connection information for each function.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of maintaining/updating mapping of function name and corresponding server/VM [host] name in a table/database as taught by Shimojou into Vadapandeshwara because it would allow identifying a particular server/host that has the respective function installed.  This would allow Vadapandeshwara to select the host or execution environment that already has user requested function installed to fulfil user request (see Shimojou: [0058]).

As per claim 13, Vadapandeshwara The computer program product of claim 10 [See rejection to claim 10 above], but does not expressly disclose further comprising: searching a resource database to determine if the function has already been assigned to a computing resource.
However, Shimojou discloses searching a resource database to determine if the function has already been assigned to a computing resource (e.g. Shimojou: [0057-0058] [Fig. 7] discloses maintaining storing unit stores/maintains a function connection table containing a service ID, A function name, a server/VM name, etc.  The function name is information that identifies the function and the server/VM name is information indicating a device to which the function is installed (execution device information).  The NFVO adds a new service, after resources for the service are reserved, and generates the function connection information for each function.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of maintaining/updating mapping of function name and corresponding server/VM [host] name in a table/database as taught by Shimojou into Vadapandeshwara because it would allow identifying a particular server/host that has the respective function installed.  This would allow Vadapandeshwara to select the host or execution environment that already has user requested function installed to fulfil user request (see Shimojou: [0058]).

As per claim 18, this is a system claim having similar limitations as cited in media claim 13.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 13.

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Vadapandeshwara in view of Seung-Soo Yang (US 2020/0026997 A1) (hereinafter Yang).

As per claim 6, The method of claim 5 [See rejection to claim 5 above], further comprising: identifying an indication of a second rule in the function-tag data that is not required to be enforced when deploying the function (e.g. Yang: [0109] [0118] disclose task prefers that its operation be performed by the GPU, and the GPU is currently unavailable, the task is assigned to the CPU. When the first resource required by the task is unavailable, the task is assigned to the second resource. Thus task’s preference for having a GPU to execute the task is not required to be enforced when assigning/deploying the task for execution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of determining/indicating alternate resource for task execution without enforcing preference initially requested for the task execution as taught by Yang into Vadapandeshwara because it would allow determining alternate or minimum resource requirement for the task execution without delaying the task execution. This would allow Vadapandeshwara to select the host or execution environment that currently has enough resources required to assign/execute the task while ignoring optional resources preferred by the task (see Yang: [0109] [0118]).

As per claim 7, the combination of Vadapandeshwara and Yang discloses The method of claim 6 [See rejection to claim 6 above], wherein the identifying, by the scheduler, of the computing device to host the function comprises: detecting that the computing device satisfies the first rule in the function-tag data; and detecting that the computing device does not satisfy the second rule in the function-tag data (e.g. Yang: [0109] [0118] disclose task prefers that its operation be performed by the GPU, and the GPU is currently unavailable, the task is assigned to the CPU.  In this case, requirement of CPU resource for assigning/performing the task is satisfied but the preference of having GPU resource for executing the task is not satisfied.).

As per claim 8, the combination of Vadapandeshwara and Yang discloses The method of claim 7 [See rejection to claim 7 above], Vadapandeshwara further discloses wherein the detecting that the computing device satisfies the first rule comprises identifying a portion of the host-tag data indicating a presence of the type of computing hardware that must be available on the computing resource that hosts the function (e.g. Vadapandeshwara: [0032] discloses the execution definition is parsed using a declarative parser to identify declarative statements (e.g., strings of characters) that define execution properties, parameters of the execution properties, and/or values of the parameters.  [0016] [0018] discloses the pipeline module compares and matches execution properties to assign task to certain execution environment that matches resource requirement of the task.  [0024] discloses assigning tasks to execution environments that best match each other.  In particular, a task is assigned to an execution environment that provides/matches requirements for executing that task as indicated by execution properties [computing hardware including memory resources, cpu resources, storage resources, etc.] of that task.  The execution properties of an execution environment must match/satisfy requirements of execution properties of a task, then the task is assigned to the execution environment. [0036-0037] discloses identifying execution properties specifying resource requirements of the task and selecting only the execution environments with required execution properties.).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Vadapandeshwara in view of Wagner et al. (US 9,928,108 B1) (hereinafter Wagner).

As per claim 12, Vadapandeshwara discloses The computer program product of claim 10 [See rejection to claim 10 above], wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see claim 11), further comprising: but does not expressly disclose program instructions to meter use of the program instructions associated with the request; and program instructions to generate an invoice based on the metered use.
However, Wagner discloses program instructions to meter use of the program instructions associated with the request; and program instructions to generate an invoice based on the metered use (e.g. Wagner: [Col.14, lines 39-60] discloses the frontend may communicate with the monitoring/logging/billing services included within the auxiliary services. The monitoring/logging/billing services may include: a monitoring service for managing monitoring information received from the on-demand code execution environment, such as statuses of containers and instances on the on-demand code execution environment; a logging service for managing logging information received from the on-demand code execution environment, such as activities performed by containers and instances on the on-demand code execution environment; and a billing service for generating billing information associated with executing user code on the on-demand code execution environment, based on the monitoring information and/or the logging information managed by the monitoring service and the logging service.  [Col. 3, lines 1-5] discloses user’s account including billing information and quota usage information for user’s on-demand code execution.  [Col. 9, lines 12-51] discloses providing billing and logging services for processing user’s jobs on the on-demand code execution environment.  Also see [Col. 24, lines 5-9].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of providing auxiliary services including monitoring services, logging services and billing services as taught by Wagner into Vadapandeshwara because it would allow keeping accurate resource usage records for executing user specific jobs on the on-demand code execution environment and charging user accordingly for services provided by the on-demand code execution environment (see Wagner: [Col. 3, lines 1-5] [Col.14, lines 39-60] [Col. 24, lines 5-9]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 14, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196